Exhibit 10.31

 

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

This Amendment, dated as of December 21, 2007, is made by and between Heska
Corporation, a Delaware corporation (“Heska”), Diamond Animal Health, Inc., an
Iowa corporation (“Diamond”) (each of Heska and Diamond may be referred to
herein individually as a “Borrower” and collectively as the “Borrowers”), and
Wells Fargo Bank, National Association, operating through its Wells Fargo
Business Credit operating division (the “Lender”).

 

Recitals

 

The Borrowers and the Lender are parties to a Third Amended and Restated Credit
and Security Agreement dated as of December 30, 2005, (as amended to date and as
the same may be hereafter amended from time to time, the “Credit Agreement”).

 

The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 


1.     DEFINED TERMS. CAPITALIZED TERMS USED IN THIS AMENDMENT WHICH ARE DEFINED
IN THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS AS DEFINED THEREIN, UNLESS
OTHERWISE DEFINED HEREIN.  IN ADDITION, SECTION 1.1 OF THE CREDIT AGREEMENT IS
AMENDED BY ADDING OR AMENDING, AS THE CASE MAY BE, THE FOLLOWING DEFINITIONS:


 

“Diamond Revolving Note” means the Third Amended and Restated Revolving Note of
Diamond and Heska in the form attached as Exhibit B to the Third Amendment to
this Agreement.

 

“Heska Revolving Note” means the Third Amended and Restated Revolving Note of
Heska in the form attached as Exhibit A to the Third Amendment to this
Agreement.

 

“Maximum Line” means $15,000,000, unless said amount is reduced pursuant to
Section 2.12, in which event it means the amount to which said amount is
reduced.

 


2.     INVENTORY CAP. THE FIGURE “$4,750,000” IN CLAUSE (III) OF THE DEFINITION
OF “BORROWING BASE” IS REPLACED BY THE FIGURE “$7,500,000”.


 


3.     SCHEDULES.  SCHEDULE 5.4 AND SCHEDULE 5.6 TO THE CREDIT AGREEMENT ARE
REPLACED BY SCHEDULE 5.4 AND SCHEDULE 5.6 TO THIS AMENDMENT.


 


 

--------------------------------------------------------------------------------



 


 


4.     NO OTHER CHANGES. EXCEPT AS EXPLICITLY AMENDED BY THIS AMENDMENT, ALL OF
THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL APPLY TO ANY ADVANCE OR LETTER OF CREDIT THEREUNDER.


 


5.     ORIGINATION FEE. THE BORROWERS SHALL PAY THE LENDER AS OF THE DATE HEREOF
A FULLY EARNED, NON-REFUNDABLE FEE IN THE AMOUNT OF $15,000 IN CONSIDERATION OF
THE LENDER’S EXECUTION AND DELIVERY OF THIS AMENDMENT.


 


6.     CONDITIONS PRECEDENT. THIS AMENDMENT SHALL BE EFFECTIVE WHEN THE LENDER
SHALL HAVE RECEIVED AN EXECUTED ORIGINAL HEREOF, TOGETHER WITH THE FOLLOWING,
EACH IN FORM AND SUBSTANCE ACCEPTABLE TO THE LENDER IN ITS SOLE DISCRETION:


 


(A)   THE REPLACEMENT REVOLVING NOTES (THE “REPLACEMENT NOTES”) IN THE FORM SET
FORTH IN EXHIBITS A AND B TO THIS AMENDMENT.


 


(B)   PAYMENT OF THE FEE DESCRIBED IN PARAGRAPH 5.


 


(C)   A CERTIFICATE OF AUTHORITY OF THE BORROWERS CERTIFYING AS TO THE
RESOLUTIONS OF THE BOARDS OF DIRECTORS OF THE BORROWERS APPROVING THE EXECUTION
AND DELIVERY OF THIS AMENDMENT.


 


(D)   SUCH OTHER MATTERS AS THE LENDER MAY REQUIRE.


 


7.     REPRESENTATIONS AND WARRANTIES. THE BORROWERS HEREBY REPRESENT AND
WARRANT TO THE LENDER AS FOLLOWS:


 


(A)           THE BORROWERS HAVE ALL REQUISITE POWER AND AUTHORITY TO EXECUTE
THIS AMENDMENT AND THE REPLACEMENT NOTES AND TO PERFORM ALL OF ITS OBLIGATIONS
HEREUNDER, AND THIS AMENDMENT AND THE REPLACEMENT NOTES HAVE BEEN DULY EXECUTED
AND DELIVERED BY THE BORROWERS AND CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWERS, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWERS OF THIS
AMENDMENT AND THE REPLACEMENT NOTES HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION AND DO NOT (I) REQUIRE ANY AUTHORIZATION, CONSENT OR APPROVAL
BY ANY GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, (II) VIOLATE ANY PROVISION OF ANY LAW,
RULE OR REGULATION OR OF ANY ORDER, WRIT, INJUNCTION OR DECREE PRESENTLY IN
EFFECT, HAVING APPLICABILITY TO THE BORROWERS, OR THE ARTICLES OF INCORPORATION
OR BY-LAWS OF THE BORROWERS, OR (III) RESULT IN A BREACH OF OR CONSTITUTE A
DEFAULT UNDER ANY INDENTURE OR LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT,
LEASE OR INSTRUMENT TO WHICH ANY BORROWER IS A PARTY OR BY WHICH IT OR ITS
PROPERTIES MAY BE BOUND OR AFFECTED.


 


(C)           ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V
OF THE CREDIT AGREEMENT ARE CORRECT ON AND AS OF THE DATE HEREOF AS THOUGH MADE
ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES RELATE SOLELY TO AN EARLIER DATE.


 


 


2

--------------------------------------------------------------------------------



 


 


8.     NO WAIVER. THE EXECUTION OF THIS AMENDMENT AND ACCEPTANCE OF THE
REPLACEMENT NOTES AND ANY DOCUMENTS RELATED HERETO SHALL NOT BE DEEMED TO BE A
WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT OR BREACH,
DEFAULT OR EVENT OF DEFAULT UNDER ANY SECURITY DOCUMENT OR OTHER DOCUMENT HELD
BY THE LENDER, WHETHER OR NOT KNOWN TO THE LENDER AND WHETHER OR NOT EXISTING ON
THE DATE OF THIS AMENDMENT.


 


9.     RELEASE. THE BORROWERS HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASE AND
FOREVER DISCHARGE THE LENDER, AND ANY AND ALL PARTICIPANTS, PARENT CORPORATIONS,
SUBSIDIARY CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS, INDEMNITORS,
SUCCESSORS AND ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT AND FORMER
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND
ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR DESCRIPTION,
WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT OR UNDER ANY STATE OR
FEDERAL LAW OR OTHERWISE, WHICH ANY BORROWER HAS HAD, NOW HAS OR HAS MADE CLAIM
TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT, OMISSION, MATTER,
CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING
THE DATE OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION
ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN.


 


10.   COSTS AND EXPENSES. THE BORROWERS HEREBY REAFFIRM THEIR AGREEMENT UNDER
THE CREDIT AGREEMENT TO PAY OR REIMBURSE THE LENDER ON DEMAND FOR ALL COSTS AND
EXPENSES INCURRED BY THE LENDER IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING
WITHOUT LIMITATION ALL REASONABLE FEES AND DISBURSEMENTS OF LEGAL COUNSEL.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWERS SPECIFICALLY
AGREE TO PAY ALL FEES AND DISBURSEMENTS OF COUNSEL TO THE LENDER FOR THE
SERVICES PERFORMED BY SUCH COUNSEL IN CONNECTION WITH THE PREPARATION OF THIS
AMENDMENT AND THE DOCUMENTS AND INSTRUMENTS INCIDENTAL HERETO. THE BORROWERS
HEREBY AGREE THAT THE LENDER MAY, AT ANY TIME OR FROM TIME TO TIME IN ITS SOLE
DISCRETION AND WITHOUT FURTHER AUTHORIZATION BY THE BORROWERS, MAKE A LOAN TO
THE BORROWERS UNDER THE CREDIT AGREEMENT, OR APPLY THE PROCEEDS OF ANY LOAN, FOR
THE PURPOSE OF PAYING ANY SUCH FEES, DISBURSEMENTS, COSTS AND EXPENSES.


 


11.   MISCELLANEOUS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

HESKA CORPORATION

 

 

DIAMOND ANIMAL HEALTH, INC.

 

 

By

/s/ Jason Napolitano

 

By

/s/ Jason Napolitano

 

Its     Chief Financial Officer

 

Its     Chief Financial Officer

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

By

/s/ Tim Ulrich

 

 

 

 

 Tim Ulrich, Vice President

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

Exhibit A to Third Amendment

 

THIRD AMENDED AND RESTATED REVOLVING NOTE
(Heska)

 

$15,000,000

 

Denver, Colorado

December         , 2007

 

                For value received, the undersigned, HESKA CORPORATION, a
Delaware corporation (the “Borrower”), hereby promises to pay on the Termination
Date under the Credit Agreement (defined below), to the order of WELLS FARGO
BUSINESS CREDIT, INC., a Minnesota corporation (the “Lender”), at its main
office in Denver, Colorado, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of Fifteen Million Dollars
($15,000,000) or, if less, the aggregate unpaid principal amount of all
Revolving Advances made by the Lender to the Borrower under the Credit Agreement
(defined below) together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Note is
fully paid at the rate from time to time in effect under the Third Amended and
Restated Credit and Security Agreement dated as of December 30, 2005 (as the
same may hereafter be amended, supplemented or restated from time to time, the
“Credit Agreement”) by and among the Lender, the Borrower and Diamond Animal
Health, Inc. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

                This Note is issued pursuant, and is subject, to the Credit
Agreement, which provides, among other things, for acceleration hereof. This
Note is issued in substitution for and replacement of, but not in repayment of,
the Borrower’s Second Amended and Restated Revolving Note dated as of March 26,
2004, in the original principal amount of $12,000,000.  This Note is the Heska
Revolving Note referred to in the Credit Agreement. This Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.

 

                The Borrower hereby agrees to pay all costs of collection,
including attorneys’ fees and legal expenses in the event this Note is not paid
when due, whether or not legal proceedings are commenced.

 

                Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

 

HESKA CORPORATION

 

 

 

 

 

By

 

 

 

Its

 

 

 

--------------------------------------------------------------------------------


 

 

Exhibit B to Third Amendment

 

THIRD AMENDED AND RESTATED REVOLVING NOTE
(Diamond Animal Health)

 

$15,000,000

 

Denver, Colorado

 

 

December           , 2007

 

 

                For value received, the undersigned, DIAMOND ANIMAL HEALTH,
INC., an Iowa corporation (“Diamond”), and HESKA CORPORATION, a Delaware
corporation (collectively, the “Borrowers”), hereby promise to pay on the
Termination Date under the Credit Agreement (defined below), to the order of
WELLS FARGO BUSINESS CREDIT, INC., a Minnesota corporation (the “Lender”), at
its main office in Denver, Colorado, or at any other place designated at any
time by the holder hereof, in lawful money of the United States of America and
in immediately available funds, the principal sum of Fifteen Million Dollars
($15,000,000) or, if less, the aggregate unpaid principal amount of all
Revolving Advances made by the Lender to Diamond under the Credit Agreement
(defined below) together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Note is
fully paid at the rate from time to time in effect under the Third Amended and
Restated Credit and Security Agreement dated as of December 30, 2005 (as the
same may hereafter be amended, supplemented or restated from time to time, the
“Credit Agreement”) by and among the Lender and the Borrowers. The principal
hereof and interest accruing thereon shall be due and payable as provided in the
Credit Agreement. This Note may be prepaid only in accordance with the Credit
Agreement.

 

                This Note is issued pursuant, and is subject, to the Credit
Agreement, which provides, among other things, for acceleration hereof. This
Note is issued in substitution for and replacement of, but not in repayment of,
the Borrowers’ Second Amended and Restated Revolving Note dated as of March 26,
2004, in the original principal amount of $12,000,000.  This Note is the Diamond
Revolving Note referred to in the Credit Agreement. This Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.

 

                The Borrower hereby agrees to pay all costs of collection,
including attorneys’ fees and legal expenses in the event this Note is not paid
when due, whether or not legal proceedings are commenced.

 

                Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

DIAMOND ANIMAL HEALTH, INC.

HESKA CORPORATION

 

 

 

 

By

 

 

By

 

Its

 

Its

 

 

 

2

--------------------------------------------------------------------------------


 

 

Schedule 5.4

 

Subsidiaries

 

Heska Corporation Subsidiaries:

Diamond Animal Health, Inc. (Iowa)

Heska AG (Switzerland)

Sensor Devices, Inc. (Wisconsin; - inactive)

 

Diamond Animal Health, Inc. Subsidiaries:

None

 

Heska AG Subsidiaries:

None

 

 

3

--------------------------------------------------------------------------------


 

 

Schedule 5.6

 

Litigation Matters

 

 

None

 

 

4

--------------------------------------------------------------------------------

 